                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    LONNIE GOVAN,                                     Case No. 18-cv-07809-WHO
                                                        Plaintiff,
                                   8
                                                                                          ORDER TO SHOW CAUSE RE:
                                                v.
                                   9                                                      DISMISSAL FOR FAILURE TO
                                                                                          PROSECUTE
                                  10    SEAN WHENT, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has failed to file a Case Management Statement as required for the Case

                                  14   Management Conference set for May14, 2019. The docket of this case reflects that service has not

                                  15   been accomplished, and it is well past the 90 day deadline imposed by Fed. R. Civ. P. 4 (m).

                                  16   Therefore, plaintiff is ORDERED TO SHOW CAUSE by why this case should not be dismissed

                                  17   for failure to prosecute.

                                  18           Plaintiff’s counsel shall file a declaration under oath responding to this Order To Show

                                  19   Cause on or before May 21, 2019. The declaration shall describe all efforts to serve defendants

                                  20   and explain his failure to file a timely Case Management Conference Statement.

                                  21          The Case Management Conference set for May 14, 2019 is continued to May 28, 2019 at 2

                                  22   p.m. Plaintiff’s counsel shall appear in person. He shall file a Case Management Statement on or

                                  23   before May 21, 2019. Alternatively, he may dismiss this case on or before May 21, 2019.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 10, 2019

                                  26
                                  27
                                                                                                   William H. Orrick
                                  28                                                               United States District Judge
